United States Court of Appeals
                     For the First Circuit

No. 13-1275

                         PRITPAL SINGH,

                           Petitioner,

                               v.

      ERIC H. HOLDER, JR., United States Attorney General,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                             Before

                    Howard, Selya and Lipez,
                         Circuit Judges.


     Susan E. Zak on brief for petitioner.
     Stuart Delery, Acting Assistant Attorney General, Ernesto H.
Molina, Jr., Assistant Director, and Anthony P. Nicastro, Senior
Litigation Counsel, Office of Immigration Litigation, on brief for
respondent.



                         April 30, 2014
           HOWARD, Circuit Judge.      Petitioner Pritpal Singh is an

Indian national who entered the United States unlawfully in 2003.

He challenges the Board of Immigration Appeals' (BIA) affirmance of

an Immigration Judge's (IJ) denial of his application for asylum

and withholding of removal.1    We deny the petition.

                                  I.

           Singh filed his application in April 2003, roughly three

months after his entry into the United States.      The United States

Citizenship and Immigration Services Asylum Office interviewed

Singh twice and denied his application in April 2005. In May 2005,

Singh was issued a Notice to Appear, charging him with removability

as an alien present in the United States without being admitted or

paroled.    Singh   conceded   removability   but   sought   relief   as

described above.    An IJ conducted a merits hearing in June 2011.

The following recitation of background facts is taken from Singh's

testimony at that hearing.

           Singh was a farmer living in the Punjab region of India.

Although he considers himself a member of the Sikh religion, he has

never been strictly religious. In 1998, police arrested his cousin

because he (the cousin) was a member of the All India Sikh Student

Federation, an organization which advocated for a separate state



     1
       Singh does not contest the rejection of his claim for
protection from removal under the Convention Against Torture (CAT).
That claim is therefore waived. Usman v. Holder, 566 F.3d 262, 268
(1st Cir. 2009).

                                 -2-
for Sikhs in India, which authorities viewed as a terrorist

organization.     After being detained for two or three months --

during which time he was beaten -- Singh's cousin moved to Holland

in November 1998 and has not returned to India.

            Singh was arrested on February 11, 1999, due to his

association with his cousin.      He was held in custody for three

days.   Singh was beaten with sticks on his feet and backside for

ten to fifteen minutes on the first and second days he was in

custody.    Singh was released during the third day after his father

paid a bribe.    He testified that the beating left him "blue" on his

back and necessitated a massage from a doctor.

            Singh was arrested a second time on April 14, 1999, for

ferrying roughly 300 people from his village to a celebration,

marking 300 of years of Sikhdom, that resulted in rioting.    He was

held for five days, a period during which he was beaten for ten to

twenty minutes on each of the first three days.    The beatings were

conducted by several police officers, who kicked Singh in his ribs

and legs.     During these incidents, Singh testified, the officers

asked him about Sikh separatism, while seemingly blaming his cousin

for holding such views and asking Singh to reveal his cousin's

whereabouts. He was again released after his parents paid money to

the police.

            A few days after his release, Singh traveled by bus to a

cousin's house in Delhi, approximately a six-hour trip.           He


                                  -3-
remained there, without incident, for five months, before securing

a seaman's visa and going to Russia.      He testified that during his

stay in Delhi, his father informed him by phone that police were

looking for him and that he should not return home.           Singh first

arrived in the United States aboard a ship he was working on that

had traveled from Russia.     He left the ship in Florida in April

2000, stayed in the United States for a few months, and then went

to Canada to live with a cousin.        He left Canada for the United

States in January 2003, and applied for asylum on April 23, 2003.

                                  II.

            The IJ set forth several related bases for denying

Singh's petition.    First, the judge concluded that Singh did not

testify credibly about his treatment at the hands of his captors in

India.   Specifically, the IJ noted a discrepancy between Singh's

testimony -- in which he referenced beatings after both of his

arrests -- and his written asylum application, which reflects

beatings only after the second arrest.      Then the IJ concluded that

even if he had found Singh credible, his testimony was weakened by

a lack of corroboration through country condition reports in India

after 2006, any statements from his father that Singh was still the

subject of police searches, or statements from his cousin.

Finally, credibility aside, the IJ found that Singh failed to

establish   either   past   persecution   or   the   threat    of   future

persecution, specifically observing that his mistreatment did not


                                  -4-
rise to a level of sufficient severity and that his travel around

and remaining in India after his arrests -- as well as his ability

to obtain a passport and visa -- undercut his claimed fear of

future persecution.

             On review, the BIA found that the IJ did not commit error

in the adverse credibility determination or in the alternative

findings.2    This timely petition followed.

                                   III.

             Where, as here, the BIA issues its own opinion, we review

the Board's decision, rather than the IJ's.           Walker v. Holder, 589
F.3d 12, 17 (1st Cir. 2009).            We adhere to the "substantial

evidence" standard, pursuant to which we accept the BIA's findings

of fact as long as they are "supported by reasonable, substantial

and probative evidence on the record considered as a whole."

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).           We will reverse

the BIA's decision only if "the evidence 'points unerringly in the

opposite     direction,'   that   is,   unless   it   compels   a   contrary

conclusion."     Segran v. Mukasey, 511 F.3d 1, 5 (1st Cir. 2007)

(quoting Laurent v. Ashcroft, 359 F.3d 59, 64 (1st Cir. 2004).

             We start our analysis by sidestepping the credibility

question. The briefs and the record suggest a dispute over whether



     2
       As another alternative, the IJ found that Singh did not
timely file his application. The BIA assumed a timely filing and
the Government does not pursue the issue. Accordingly, we do not
address it.

                                    -5-
or when Singh attempted to enter a letter into the record that

would have addressed mistreatment after his first arrest, thus

potentially erasing the discrepancy between his testimony and his

application.   Rather than trying to peer through a nearly decade-

old mist, we will take his mistreatment claims at face value.

Regardless, we agree with the BIA that Singh failed to make his

case.

          An applicant for asylum must demonstrate a "well-founded

fear of persecution" on one of five protected grounds if he is

returned to his country of origin:    race, religion, nationality,

membership in a particular social group, or political opinion.

Jutus v. Holder, 723 F.3d 105, 110 (1st Cir. 2013) (quoting Maryam

v. Gonzales, 421 F.3d 60, 62 n.3 (1st Cir. 2005)).   The applicant

can meet this burden through proof of past persecution, which

creates a rebuttable presumption of a well-founded fear of future

persecution.   Id.   An alien can also demonstrate a well-founded

fear of persecution through an offer of specific proof that his

fear is both subjectively genuine and objectively reasonable.

Castillo-Diaz v. Holder, 562 F.3d 23, 26 (1st Cir. 2009). However,

we regularly have recognized that an asylum application is properly

denied if it is shown by a preponderance of the evidence that the

applicant "could avoid persecution by relocating to another part of

the applicant's country of nationality . . . if under all the

circumstances it would be reasonable to expect the applicant to do


                                -6-
so." 8 C.F.R. § 1208.13(b)(2)(ii); see also Silva v. Ashcroft, 394
F.3d 1, 7 (1st Cir. 2005) ("[I]f a potentially troublesome state of

affairs is sufficiently localized, an alien can avoid persecution

by the simple expedient of relocating within his own country

instead of fleeing to foreign soil.").             It is this last proviso

that dooms Singh's petition.       The BIA explicitly affirmed the IJ's

conclusion    that    Singh    lacked    a    well-founded   fear   of   future

persecution, given his ability to move to Delhi and remain in India

for several months without further harassment or arrest after his

mistreatment at home and to obtain his travel visa without any

undue restriction.      Singh does not contest these conclusions, and

thus waives any challenge. Usman v. Holder, 566 F.3d 262, 268 (1st

Cir. 2009).

             We need go no further, except to note that rejection of

Singh's claim for withholding must follow inexorably from the

defeat of his asylum claim, as the former imposes a stricter

evidentiary standard on the applicant.            Vasili v. Holder, 732 F.3d
83, 92-93 (1st Cir. 2013); see also Pulisir v. Mukasey, 524 F.3d
302, 308 (1st Cir. 2008) (noting that applicant for withholding

must   show    that   future    persecution       is   probable);   8    C.F.R.

§ 1208.16(b)(1)(i)(B) (the possibility of internal relocation

negates any presumption of eligibility for withholding based on

past persecution). The petition is denied.




                                        -7-